Title: Thomas Walke to Virginia Delegates, 3 May 1783
From: Walke, Thomas
To: Virginia Delegates


Gentlemen
Philadelphia May 3d 1783.
In consequence of the 7th: article of the treaty between America, and England; I, with a number of others, have been to New-York; in order to reclaim our slaves that were wrested from us by the British enimy; supposing there cou’d be no obstacle to our recovering, at least such of the slaves as we cou’d find and prove to be our property, but contrary to our expectations, the event has proved the reverse, in as much as, that having discover’d the numberless difficulties attending this matter, we thought it most expedient to apply to Sir Guy Carlton, that through his means the business might be rendered more practicable, than we had before found it; upon which application, we recieved for answer, from his aid de camp, that no slaves were to be given up, who claimed the benefit of their former proclamations for liberating such slaves as threw themselves under the protection of the British government, and that he thought it unnecessary for us to wait longer on business of that nature. This appears to me to be such a glareing piece of injustice, and open violation of the above mentioned article of the treaty, that I think it my duty as well as interest to acquaint you of this matter, that you may lay it before Congress, who will I flatter myself as speedily as possibly, take the necessary steps for preventing a further injury being done to the citizens of this country: if there is not an immediate check put to the proceedings of the British General in this matter, the injury will be inconcieveable, as I am well assured several hundreds of the above mentioned slaves sailed during the last weik to Nova Scotia. I am with the utmost respect and regard
Your Most Obedt. Servt:
Thos Walke
